             Case 1:16-cv-03391-PAE Document 125 Filed 06/23/20 Page 1 of 3

                                                                                                             Hunton Andrews Kurth LLP
                                                                                                             200 Park Avenue
                                                                                                             New York, NY 10166
                                                                                                             +1.212.309.1000 Phone
                                                                                                             +1.212.309.1100 Fax
                                                                                                             HuntonAK.com

                                                                                                             Sheila Mortazavi
                                                                                                             +1.212.908.6346 Phone
                                                                                                             SMortazavi@HuntonAK.com



                                                          June 23, 2020

VIA ECF

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

             Re:    Blair v. Alstom Transportation, Inc. and Kawasaki Rail Car, Inc.,
                    No. 1:16-cv-03391-PAE-JLC

Dear Judge Engelmayer:

        We represent defendant Kawasaki Rail Car, Inc. (“Kawasaki”) in this action. Pending
before the Court is Kawasaki’s Motion for Judgment on the Pleadings, a Finding of Exceptional
Case, and Attorneys’ Fees and Costs Pursuant to 35 U.S.C. § 285 and Fed. R. Civ. P. 54(d) (Dkt.
106). We write to inform the Court of two recent Federal Circuit decisions regarding fee awards
in patent cases, including the decision on appeal for a case cited in Kawasaki’s memoranda in
support of its motion (Dkt. 107, 121), Munchkin, Inc. v. Luv N’ Care, Ltd., 2018 U.S. Dist. LEXIS
223150 (C.D. Cal. Dec. 27, 2018). See generally Munchkin, Inc. v. Luv N’ Care, Ltd., No. 2019-
1454, 2020 U.S. App. LEXIS 17862 (Fed. Cir. June 8, 2020); Amneal Pharm., LLC v. Almirall,
LLC, No. 2020-1106, 2020 U.S. App. LEXIS 17574 (Fed. Cir. June 4, 2020). As explained
below, Kawasaki respectfully submits that the Federal Circuit’s reversal in Munchkin should have
no impact on Kawasaki’s pending request for fees, and that Amneal supports the award of fees for
parallel U.S. Patent & Trademark Office (“USPTO”) proceedings in this case.

         In Munchkin, the district court held that the case was exceptional and awarded fees and
costs based, in part,1 on a finding that Munchkin should have realized that its patent infringement
claim was substantively weak after receiving Luv N’ Care’s invalidity contentions and inter partes
review (“IPR”) petition, both of which relied on prior art references that the Patent Trial and
Appeal Board (“PTAB”) ultimately found rendered the claims unpatentable. 2018 U.S. Dist.
LEXIS 223150 at *17-18. The district court included in its fee award the attorney’s fees for
litigating the IPR at the PTAB and its associated appeal to the Federal Circuit. Id. at *19-20.


1The district court also found the case exceptional with respect to Munchkin’s trademark and trade
dress infringement claims.



    ATLANTA    AUSTIN    BANGKOK    BEIJING   BOSTON   BRUSSELS   CHARLOTTE   DALLAS   DUBAI   HOUSTON   LONDON   LOS ANGELES
     MIAMI    NEW YORK    NORFOLK    RALEIGH/DURHAM    RICHMOND    SAN FRANCISCO   THE WOODLANDS    TYSONS   WASHINGTON, DC
         Case 1:16-cv-03391-PAE Document 125 Filed 06/23/20 Page 2 of 3

The Honorable Paul A. Engelmayer
June 23, 2020
Page 2

        On June 8, 2020, the Federal Circuit reversed the district court’s exceptional case
determination and award of fees. Munchkin, Inc. v. Luv N’ Care, Ltd., No. 2019-1454, 2020 U.S.
App. LEXIS 17862 (Fed. Cir. June 8, 2020). Having reversed the finding of exceptionality, the
Federal Circuit did not reach the issue of whether in that particular case 35 U.S.C. § 285 warranted
the recovery of attorney’s fees for parallel USPTO proceedings. Id. at *18 n.2.

        With respect to “exceptionality” based on the patent claim, the Federal Circuit
acknowledged that it “generally give[s] great deference to a district court’s exceptional-case
determination” if a district court provides “a concise but clear explanation of its reasons for the fee
award.” Id. at *11. The Federal Circuit also confirmed that a district court may award fees even if
the basis for the fee motion, like Kawasaki’s pending motion, rests on an examination of issues
that were not themselves litigated before the district court. Id. at *12 (noting that “a fuller
explanation of the court’s assessment of a litigant’s position may well be needed when a district
court focuses on a freshly considered issue than one that has already been fully litigated.”). The
Court nevertheless reversed because “neither the district court’s opinion nor [Luv N’ Care’s] fee
motion attempted to address, in any fact-intensive way, the relative strength and reasonableness of
Munchkin’s validity position.” Id. at *14. In particular, the Federal Circuit noted that Luv N’
Care’s invalidity positions were premised on a broad claim construction that the PTAB had
accepted but that the district court had rejected in its Markman order, and that the district court had
not adequately explained “why Munchkin’s validity position was unreasonable when the district
court’s claim construction ruling favored Munchkin and erected a serious hurdle to [Luv N’
Care’s] invalidity challenge.” Id.2

        In contrast, Kawasaki’s pending motion explains in detail why Blair’s validity position was
unreasonable and wholly lacking merit, given the nature of the alleged invention, the strong prior
art, and the knowledge of one of ordinary skill in the art. (See, e.g., Dkt. 107, Sections II(B)-(D)
and Section III(D)(2)(a); Dkt. 121, Section IV(C)-(D)). Specifically, Kawasaki explained why
Blair’s purported invention of placing video screens “substantially flush” at the junction of the
ceiling and sidewalls in rail cars was obvious given the prior art showing almost identical
placement of screens in rail cars and the industry consensus about the desirability of flush-
mounting equipment in rail cars. (See, e.g., Dkt. 107 at 20-23). Kawasaki also explained in detail
why it was unreasonable for Blair to continue to litigate after the PTAB’s decision in the first IPR.
(Id.). Unlike the plaintiff in Munchkin, Blair has identified no claim construction position in this
case that would make a material difference with respect to invalidity, and the Court has made no
claim construction ruling that would favor Blair’s validity position. Accordingly, the Federal
Circuit’s reversal in Munchkin based on the arguments that were made and the specific facts of
that case should have no impact on the relief requested in Kawasaki’s pending motion, which
should be granted in its entirety.


2The Federal Circuit also held that the district court had agreed with Luv N’ Care, “without
analysis,” that Munchkin had concealed highly material prior art from the court and the USPTO,
and improperly relied on that as “another indication of the substantive weakness” of Munchkin’s
patent claim. Id. at *9.
         Case 1:16-cv-03391-PAE Document 125 Filed 06/23/20 Page 3 of 3

The Honorable Paul A. Engelmayer
June 23, 2020
Page 3

        Although the Federal Circuit did not reach the issue of whether a fee award may include
fees for parallel USPTO proceedings in Munchkin, it cited another recent case that does address
that specific issue. See id. at *18 n.2 (citing Amneal Pharm., LLC v. Almirall, LLC, No. 2020-
1106, 2020 U.S. App. LEXIS 17574 (Fed. Cir. June 4, 2020)). In Amneal, the Federal Circuit held
that § 285 does not permit the Federal Circuit to award fees for work completed during the period
in which the case was solely before an administrative tribunal, and not the judiciary, because the
“court” referenced in § 285 “speaks only to awarding fees that were incurred during, in close
relation to, or as a direct result of, judicial proceedings.” 2020 U.S. App. LEXIS 17574 at *5.
The Federal Circuit therefore held that it could not award fees incurred for work in USPTO
proceedings before any appeal was filed and the appellate court had asserted jurisdiction. Id.

         However, the Federal Circuit recognized that there is a distinction between cases in which
the appellate court is asked to award fees in the first instance and cases in which there is a pending
district court action and a parallel USPTO proceeding that is “intimately tied” to the resolution of
that district court action. Specifically, the Federal Circuit left intact and expressly noted that its
decision was consistent with its prior holding in PPG Indus., v. Celanese Polymer Specialties Co.,
840 F.2d 1565 (Fed. Cir. 1988), where attorneys’ fees for inter partes USPTO proceedings were
deemed recoverable because they, as in this case, “substituted for the District Court litigation on
all issues considered by the PTO and the Board.” Id. at *7. As the Federal Circuit explained, fees
awarded in PPG were appropriate because they were “incurred after the filing of a civil action,
and the fees were awarded in that district court proceeding. The Patent Office proceedings were
found by the district court to be intimately tied to the resolution of that action.” Id. An award of
fees would similarly be appropriate in this case because the parallel USPTO proceedings
substituted for the district court litigation with respect to the issue of validity.

         As noted above, Kawasaki is providing notice of these recently-issued Federal Circuit
decisions because they pertain to issues raised in Kawasaki’s currently-pending motion before this
Court. Kawasaki respectfully submits that the Federal Circuit’s basis for reversal in Munchkin is
distinguishable from the facts of this case and should have no impact on the relief requested by
Kawasaki. Kawasaki further submits that the Amneal decision confirms that this Court may award
fees incurred in the parallel USPTO proceedings and for the associated appeal. If the Court would
find it useful to receive supplemental briefing on either issue, Kawasaki shall make the appropriate
submission.


                                                      Respectfully submitted,


                                                      /s/ Sheila Mortazavi


Cc: Counsel of record (via ECF)
